Citation Nr: 0028563	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  95-06 428 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  

Entitlement to service connection for schizophrenia, paranoid 
type.  


REPRESENTATION

Appellant represented by:	M. K. Hart, Attorney


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from November 1992 to 
February 1993.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Atlanta, 
Georgia.  

The case was remanded by the Board in September 1997 for 
additional medical clarification and evidence concerning the 
diagnosis and the etiology of the veteran's psychiatric 
disorder.  The purpose of the remand has been met.  


FINDINGS OF FACT

1.  A preponderance of the evidence shows that the veteran 
does not have post-traumatic stress disorder.  

2.  Paranoid type schizophrenia is shown to have had its 
inception during active service.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303 (1999).

2.  Schizophrenia, paranoid type, was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service and postservice medical records are presented to 
show whether or not the veteran had post-traumatic stress 
disorder or any other chronic psychiatric disorder during 
active service or whether such is currently shown to be 
traceable to active service.  The symptoms or manifestations 
on the various examinations are presented to identify the 
basis for the diagnoses of her psychiatric disorders.  

The service medical records include no complaint, finding or 
diagnosis of any psychiatric abnormality.  

On a VA examination in September 1994, the veteran gave a 
history that she had been discharged from the Army after 
approximately 90 days of active duty for a combination of 
health and personality problems.  She was hospitalized for 
respiratory problems in early February 1993.  She was 
depressed.  She had recently lost her job as a substitute 
teacher even though she had a Master's Degree.  There was no 
psychiatric evaluation or diagnosis.  

An October 1994 report from the Army's Board for Correction 
of Military Records showed that the veteran entered active 
service on December 1, 1992 and began receiving counseling 
statements for disrespect, low training scores, inability to 
maintain standards of personal appearance, lack of motivation 
and disobeying an order on January 5, 1993.  On February 4, 
1993, her unit commander wrote a counseling statement to the 
veteran that she should be separated for unsatisfactory 
performance and conduct.  When given the opportunity to 
respond, she requested to remain on active duty and be given 
the opportunity to become a good soldier.  Nevertheless, her 
commander's request was approved and she was administratively 
discharged.  She had had 3 months and one day of creditable 
service.  

VA outpatient treatment records show that the veteran was 
seen in April 1995 with increased symptoms of depression, 
imminent unemployment and a history of a suicide attempt 
during a previous period of forced unemployment under similar 
conditions.  Major depression was to be ruled-out.  She was 
referred for VA hospitalization in a suicidal state a few 
days later.  She had lost her job and had trouble sleeping, 
anergia, a depressed mood and was homeless.  She wanted to 
jump in front of a bus.  Major depression was diagnosed.  
Another psychiatric evaluation in May 1995 reflected the 
diagnosis of major depression without a psychosis.  She 
complained of having been depressed for a year since she had 
lost a job.  

Private clinical records show that the veteran was seen in 
April 1995 for complaints of depression because her boss was 
trying to fire her.  She was planning on committing suicide 
by jumping in front of a bus.  She also was having severe 
problems sleeping.  A history of a suicide attempt by drug 
overdose a year 
previously when she lost her job was noted.  She felt 
responsible for her mother's death.  She did not talk with 
any family members.  She reportedly had only one friend.  
Major depression, recurrent, was diagnosed.  In August 1995, 
she reportedly felt angry and stupid.  She reportedly had 
been crying at work and unable to control herself.  She 
described forgetting things at the grocery store and 
forgetting appointments.  Her problems concentrating were 
related to thinking about her mother's death and getting 
depressed.  She had trouble finishing things due to fatigue.  
She sometimes found it difficult to get out of bed.  She 
wanted to be alone and isolated from everyone.  

A private examination conducted for Social Security purposes 
in October 1995 reflected a history that the veteran was 
doing well until her mother's death in October 1994, after 
which she became severely depressed and suicidal.  She had 
failed at a job.  Her depression continued because she was 
worried about being out of work and was nearly homeless, 
living in a boarding house and barely paying her rent from 
month to month.  Dread, depression, fear and anxiety 
reportedly ruled her life.  She felt unable to cope with 
things and wondered if she had any future.  She was 
chronically sad and broke down weeping on several occasions 
during the examination.  The impressions included major 
depressive disorder starting with traumatic events in her 
life the previous spring and winter.  The examiner commented 
that the only important problem for the veteran was 
psychiatric, due to depression, which possibly was mainly 
reactive.  She was being followed regularly by a 
psychiatrist.  She was described as probably well suited to 
high level employment once her psychiatric problems were 
dealt with properly.  

During the course of a personal hearing on an appeal for 
service connection for a respiratory disorder in November 
1995, the veteran testified that, after inservice gas chamber 
training, she suffered from vomiting and burning lungs.  When 
she asked to go to the hospital, her drill sergeants 
reportedly laughed and told her that she would be all right.  
She continued to experience lung problems but her superiors 
did not believe her and reportedly followed her to sick call 
and told the doctor there that she was lying or malingering.  
Even when she needed to go to the hospital for her illness 
during active service, she felt that if the drill sergeants 
had had their way she would have been somewhere else, sick 
and miserable.  On one occasion in the hospital she testified 
that one of her drill sergeants came in and placed a pillow 
over her face when she was sleeping.  When she awakened, 
struggling, he reportedly told her that he was just kidding.  
She felt that he had done that to "rattle her cage."  She 
submitted a sworn statement at the hearing that she 
experienced depression and suicidal tendencies.  She 
reportedly had uncontrollable crying spells.  She stated that 
she had not been successful in retaining employment because 
she lacked concentration and had memory difficulties.  She 
felt like an outsider and had hardly any friends.  She 
described herself as alone and isolated.  She reportedly had 
fits of rage whenever she thought about her treatment by the 
Army.  

Private outpatient clinical records show that she was seen 
for complaints of depression and memory loss in December 
1995.  She complained of difficulty in performing routine 
tasks and an inability to concentrate.  

On a VA examination in December 1995, the veteran reported 
that she had been attacked during active service once when 
her sergeant tried to put a pillow over her face when she had 
been in a hospital and another time when her sergeant grabbed 
her and she thought that she was going to be pushed down some 
steps.  She reportedly lived alone on general assistance and 
food stamps.  She had had jobs teaching at a juvenile 
detention center and working for the Internal Revenue Service 
but she had lost those jobs because she could not handle her 
job responsibilities.  She felt that the "military" 
followed her around and told all potential employers that she 
could not handle a job because she was too sick.  She stated 
that she saw camouflaged cars following her.  She had no 
friends and did not know what she was going to do next.  She 
was found to be depressed, paranoid and delusional.  Affect 
was flat.  Schizophrenia was diagnosed.  In the examiner's 
opinion, schizophrenia was manifest during the veteran's 
military service.  

A private psychological evaluation of the veteran in March 
1996 in connection with her claim for Social Security 
disability benefits showed that she felt that she was 
suffering from depression and post-traumatic stress.  She 
reportedly lived alone in an apartment.  She complained of 
anxiety centered around a near-death experience during 
military service, nightmares, flashbacks involving the 
incident, anger, rage at times, depression, difficulty 
sleeping, and weight loss.  Current stressors were listed as 
the inservice near-death experience, her mother's death, 
being fired from a job, and a pending law suit concerning the 
termination of the job.  The mental status examination showed 
that she was somewhat paranoid.  Her mood was depressed and 
consistent with affect.  She reported suicidal ideation and 
plan but no intent.  She described a homicidal ideation 
toward those who had fired her but no plan or intent.  She 
slept all day and her appetite was poor.  There was no 
evidence of a formal thought disorder.  She described 
auditory hallucinations of her drill sergeant whispering to 
her.  These reportedly began after the inservice near-death 
experience.  She was oriented to person and time but missed 
the date, place, county, building or floor of the 
examination.  She named the city and state.  She could name 
the current but not the predecessor president.  She could not 
perform "serial seven's" but could spell "world" 
backwards.  She recalled two words after 5 minutes.  She 
tended to work persistently on most items during testing.  
Her performance reportedly might have been negatively 
affected by psychomotor slowing.  The results of the 
evaluation were considered by the examiners to underestimate 
her psychological functioning.  She was not judged to be 
overtly malingering or exaggerating her symptoms.  The final 
diagnoses were post-traumatic stress disorder and paranoid 
personality disorder.  

The examiners' summary and prognosis in March 1996 showed 
that the veteran's level of functioning was far below what 
would be expected based on her education and work history.  
This was possibly attributable to anxiety, psychomotor 
slowing and the intensity of stressors.  Her symptoms 
reportedly were consistent with post-traumatic stress 
disorder from a near death experience in the service (on 
which she did not care to elaborate) and other symptoms 
exemplified by auditory hallucinations and depressive 
symptoms were considered secondary to post-traumatic stress 
disorder.  She also exhibited a good bit of paranoia.  Her 
prognosis for employment was termed fair.  

On a VA examination in August 1996, the veteran reportedly 
had difficulty entering into a coherent conversation and she 
frequently punctuated her remarks with profane words.  She 
seemed angry and upset.  She was guarded and cautious.  She 
stated that "they tried to kill me" during active service.  
She recounted that she 
could not breathe after gas chamber training.  She felt that 
"they" were still trying to kill her and that "they" had 
ruined her life.  She felt that she could not get a job 
because "they" had poisoned everyone against her.  She 
stated that the military had sent people after her when she 
moved.  She reportedly had seen them on the street and 
"they" were trying to get her hooked on drugs.  She 
reportedly had attained a Master's degree in education and 
stated that "they" were jealous of her in the Army because 
"they" knew that she had more education than "they."  She 
complained that she did not have an appetite.  She did not 
sleep.  She had not been able to get a job.  She was unable 
to explain how she was managing.  She felt that there was a 
drill sergeant "out there" who was trying to get her in 
trouble and who she believed had been ordered to kill her.  
Her thought processes were scattered,.  She was delusional 
and hallucinatory.  Affect was flat and depressed.  Paranoid 
schizophrenia was diagnosed.  The diagnosis also reflected 
that post-traumatic stress disorder was not found.  

An award of Social Security disability benefits in July 1997 
reflected the veteran's history of recurrent major depression 
in April 1995 with a previous attempt and ongoing plan for 
suicide.  Post-traumatic stress disorder and a paranoid 
personality reportedly had been diagnosed in March 1996.  

A VA psychiatrist reported in December 1997 that, after 
review of the claims file and, in particular, the August 1996 
examination, the veteran was clearly a schizophrenic and as 
reliable as she could be in terms of her paranoid beliefs.  
The opinion of the examiner was that schizophrenia was 
manifest during service.  

The same VA psychiatrist reported in October 1998 that the 
veteran's case was clearly one of schizophrenia without 
evidence of a post-traumatic stress disorder.  

On a VA examination in December 1999, history was recorded 
from the veteran that she started to hear voices during 
active service and thought that the drill instructors were 
playing games with her.  There reportedly was a note that her 
discharge from the service was recommended for disrespect, 
inability to maintain personal appearance, lack of 
motivation, and disobeying an order.  She reportedly 
saw a psychiatrist seven months following active service for 
counseling.  She stated that she was first on medication in 
1994 when she was hospitalized by VA for major depression.  
She thought that she was placed on anti-psychotic medication 
for the first time in 1994.  She resided in a group home.  
She was unemployed.  She complained of being upset that she 
was still not in the service.  She felt that, if she had not 
been sexually harassed, she would have liked to remain on 
active duty.  She was bothered by auditory and visual 
hallucinations of voices calling her name and arguing.  She 
felt depressed at times.  When she felt stress, she had 
difficulty with anxiety.  She related that she no longer had 
any hobbies.  The objective findings showed that she would 
not elaborate on her military experience beyond saying that 
she had been sexually harassed and experienced 
hallucinations.  She actively hallucinated and verbally 
responded to hearing a voice.  She stated that the voices she 
heard commanded her at times to cross the street or to hurt 
herself.  She also stated that she had visual hallucinations 
of the people whose voices she heard.  She admitted to 
paranoia and being uncomfortable around people.  She stated 
that at times she got depressed.  There was no evidence of 
suicidal or homicidal ideations or panic attacks.  There was 
evidence of some anxiety.  She was grossly intact, 
cognitively.  She had attempted suicide twice.  
Schizophrenia, paranoid type, was diagnosed.  

The examiner discussed that the veteran clearly met the 
diagnosis for schizophrenia, paranoid type.  There reportedly 
was no evidence of post-traumatic stress disorder.  
It was felt that the claim of sexual harassment against the 
drill instructor was all part of the psychotic thought 
processes related to her schizophrenia.  She stated that she 
was hearing voices during active service, which reportedly 
might have been one of the earliest symptoms of 
schizophrenia.  With respect to when schizophrenia started, 
there was no evidence that she sought treatment by a 
psychiatrist during active service, but she stated that she 
was hearing voices and it was suspected that her mental 
problems might have led to the situation that ultimately 
caused her discharge.  It was stated that schizophrenics 
frequently do not keep up with their personal appearance, and 
they display a lack of motivation, etc.  It was felt that 
some of the reasons she was discharged from the service might 
have had their precipitating cause in the schizophrenia which 
was not diagnosed at that time.  It 
reportedly appeared that she had been misdiagnosed or was not 
displaying full blown symptoms for some time, however, there 
was no question that she was a schizophrenic.  She clearly 
had a decreased level of functioning.  Someone who had the 
veteran's level of work in college who entered active duty 
nine months later and had to be discharged after three months 
was described as clearly showing a deteriorating level of 
function, which would be consistent with schizophrenia.  She 
was actively psychotic and clearly could not maintain gainful 
employment.  

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303; Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Alternatively, the nexus between service 
and the current disability can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Establishing direct service 
connection for a disability that was not clearly present in 
service requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  With a chronic disease 
such as a psychosis, service connection may be granted when 
the disease is manifested to a compensable degree within one 
year following service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309(a).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and 
capable of substantiation.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992); see also Murphy, 1 Vet. App. at 81.  The kind of 
evidence needed to make a claim well grounded depends upon 
the types of issues presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, competent lay evidence may be sufficient.  However, 
where the claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit, 5 Vet. App. at 93.  

The veteran has not claimed that her psychiatric disorder 
arose under combat conditions.  Thus, entitlement to 
application of 38 U.S.C.A. § 1154(b) is not warranted.  

The Board has determined that the veteran's claim for service 
connection for a psychiatric disorder, to include 
schizophrenia and post-traumatic stress disorder, is well 
grounded.  The appellant is competent to report that she 
experienced trauma during active service.  There is also 
competent inservice evidence that she was discharged for 
unsatisfactory performance that included disrespect, low 
training scores, inability to maintain standards of personal 
appearance, lack of motivation and disobeying an order.  
Subsequently dated clinical evidence links post-traumatic 
stress disorder to inservice trauma and schizophrenia to 
inservice displays of unsatisfactory performance.  

With respect to post-traumatic stress disorder, the Board 
finds that the preponderance of the evidence is against the 
current presence of this diagnosis.  Without a present 
disability, it is obvious that service connection for it 
cannot be granted.  Post-traumatic stress disorder was first 
diagnosed on the private psychological evaluation in March 
1996.  This was related by the examiner to an inservice 
"near-death" experience.  Nevertheless, exhaustive 
psychiatric evaluations before and since that examination 
either do not reveal post-traumatic stress disorder or, more 
significantly, rule it out.  The VA psychiatric evaluations 
in 1995 did not reveal post-traumatic stress disorder, even 
though the history presented by her of inservice traumatic 
episodes was considered.  The VA psychiatric examination in 
August 1996 specifically ruled out the presence of post-
traumatic stress disorder 
even though her history of attempts on her life during active 
service were recorded.  A VA psychiatric opinion in October 
1998 specified the absence of evidence of post-traumatic 
stress disorder.  Conclusively, the VA examination in 
December 1999 ruled out the diagnosis of post-traumatic 
stress disorder.  In summary, the Board finds that the 
preponderance of this medical evidence establishes that post-
traumatic stress disorder is not present and, thus, cannot be 
service connected.  

With respect to paranoid type schizophrenia, the Board finds 
that most of the clinical evidence supports the conclusion 
that it, more likely than not, is traceable to active 
service.  Service medical records are silent on this matter, 
but the reasons for the veteran's administrative discharge 
from active service involve behavioral problems.  Personality 
problems connected with her separation from active service 
were reported on the first VA examination in September 1994.  
Major depression with suicidal ideation and plans was first 
diagnosed in 1995.  The November 1995 testimony linked the 
symptoms of depression and suicidal ideation to her inservice 
experiences.  The VA examinations beginning in December 1995 
linked schizophrenia to the inservice experiences she 
reported suffering at the hands of her drill instructors.  
Her paranoid ideas had to do with military figures following 
her around making statements against her to employers.  The 
psychological report in March 1996 did involve the diagnosis 
of  post-traumatic stress disorder but also linked auditory 
hallucinations and depression to inservice experiences.  The 
August 1996 examination involved symptoms traced to service 
regarding her feelings that her drill sergeants had tried to 
kill her and continued to act against her.  Her VA examiner 
reported in December 1997 and October 1998 that schizophrenia 
was manifested during active service.  Conclusively, the VA 
examination in December 1999 establishes the connection 
between present day schizophrenia and inservice reports of 
sexual harassment, auditory hallucinations, and the reasons 
for administrative discharge of lack of motivation and 
inability to maintains standards of personal appearance.  
While that examination did not present this linkage with

certainty, the Board finds that, on balance, the evidence for 
the connection outweighs the evidence against the connection.  
Accordingly, the requirements of service connection for 
paranoid type schizophrenia are met.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  

Service connection for schizophrenia, paranoid type, is 
granted.  


		
	CLIFFORD R. OLSON
	Acting Veterans Law Judge
	Board of Veterans' Appeals

as
 



